Per Curiam.

The note which was allowed to be set-off, ■was given by the plaintiff three years before the note on which the suit was brought, and the settlement between the parties took place about a year and a half afterwards. The question is, whether, under the circumstances of this case, the demands exhibited by the defendant ought to have been *227considered as due to him from the nominal plaintiff. In the absence of all explanation, the giving of the note in ques-lion, is prima facie evidence, that these demands had been satisfied; but when to this fact is added the testimony, that the defendant promised to pay the note when it was shown to him by Hoskins, after the assignment, the presumption that the demands offered as a set-off, had been previously settled, is not to be resisted.
Judgment reversed.